DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but are moot as the amendment required the examiner to find a new reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 6,379,115), in view Zhang et al. (“Zhang”; “Vertical Axis Wind Turbine with Individual Active Blade Pitch Control”, IEEE 2012, included on IDS of 5 February 2012). 
Regarding claim 1: Hirai discloses a vertical wind turbine (1, Fig. 1) with a plurality of vertical blades (5) each fastened to a respective vertical blade axis such that the plurality of vertical blades are motor-driven pivotable around a respective blade rotation axis (at 4a and 4b) independently of one another, and are supported rotatable on a common circular path around a vertical rotor rotation axis (2), 
 wherein the blade axes are each provided with at least one pitch motor (6) for motor-driven pivoting of the blades, each pitch motor having a motor shaft, and each motor shaft extending concentrically to the respective blade rotation axis (column 4, lines 8-12),
Hirai does not explicitly disclose each pitch motor is positioned between an upper section and a lower section of the respective vertical blade. 
However, Zhang discloses each pitch motor (3, Fig. 1) is positioned between an upper (2) section and a lower section (not labeled, but below 2) of the respective vertical blade.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pitch motors of Hirai to be between the blade sections, as disclosed by Zhang, in order to control the pitch of both blade sections. 
Regarding claim 2: Hirai discloses the pitch motor is embodied as a torque motor with at least one rotor ring that is torsionally rigidly coupled to the blade axis (as this is standard motor conctruction).
Regarding claim 6: Hirai discloses the blade axes include a vane axis section (where 5 meets 4b) in the region of a vane of the blade and a transition section (at 4b) positioned between the vane axis section and the motor shaft (at 6).
Regarding claim 11: Hirai discloses the pitch motor is cased-in by a casing that is formed in accordance with aerodynamic aspects (inherent as the turbine is an aerodynamic structure).
Regarding claim 12: Hirai discloses a control device (10) for control of the pitch motors that is connected in a signal-transmitting manner to the pitch motors (shown in Fig. 2) and to at least one wind speed sensor (11) and/or at least one wind direction sensor (11).
Regarding claim 13: Hirai discloses the at least one wind speed sensor and/or the at least one wind direction sensor is arranged in the region of at least one of the pitch motors (in that they are all mounted on the turbine itself).
Regarding claim 14: Hirai discloses a kit for a vertical wind turbine according to at least one of claim 1 (in that Hirai discloses claim 1).
Regarding claim 15:  Hirai discloses a method for operating a vertical wind turbine (Fig .1) with vertical blades (5), comprising: driving the vertical blades of the vertical wind turbine around a respective vertical blade axis (via 6, at 4a and 4b), wherein angular positions of the vertical blades of the vertical wind turbine, are predetermined, and wherein the angular positions of the blades are continuously controlled through a direct drive (6) of each of the blades by means of a respective pitch motor (6) positioned concentrically to the blade axis (Fig. 1).

However, Zhang discloses each pitch motor (3, Fig. 1) is positioned between an upper (2) section and a lower section (not labeled, but below 2) of the respective vertical blade.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pitch motors of Hirai to be between the blade sections, as disclosed by Zhang, in order to control the pitch of both blade sections. 
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai and Zhang, as applied to claim 1, further in view of Warszewski (US 2007/0201981).
Regarding claim 3: Hirai the blade axes are supported on motor bearings in the pitch motor, but does not explicitly disclose motor bearings.
However, Warszewski discloses motor bearings (7, Fig. 4, shown in more detail in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the motor of Hirai to include the bearings of Warszewski in order to reduce friction.
Regarding claim 4: Hirai discloses a motor but does not explicitly disclose the motor bearings are positioned in a bearing receiving chamber that is sealed up against the surroundings of the vertical wind turbine with the aid of sealing elements.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify Hirai to include the receiving chamber in order to protect components from the outside elements.
Regarding claim 10: Hirai discloses a motor housing but does not explicitly disclose the motor housing includes support ribs, which extend radially to the motor shaft and connect a bearing seat of the pitch motor on the side of an outer circumference of the bearing seat to a wall of the pitch motor housing facing in axial direction.
However, Warszewski discloses support ribs (not labelled but bottom section of Fig. 2 around where the numeral 7 is pointing), which extend radially to the motor shaft (3, via beaing 7) and connect a bearing seat of the pitch motor on the side of an outer circumference of the bearing seat (at 7) to a wall of the pitch motor housing facing in axial direction (as the lead to the outside of the housing).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the motor housing of Hirai to include the ribs of Warszewski in order to add support.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Zhang and Warszewsk, as applied to claim 3 above, further in view of Brown et al. (“Brown”; US 5,503,525).
Regarding claim 5: Hirai discloses the blades are supported rotatable around their blade rotation axis arranged at a distance from the pitch motor (at 4a).
Hiari does not explicitly disclose at least one additional bearing point arranged at a distance from the pitch motor.
However, Brown discloses at least one additional bearing point (14b) arranged at a distance from the pitch motor (at 22).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify Hirai to include the bearings of Brown in order to reduce friction.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai and Zhang as applied to claim 6 above, further in view of Ivie (US 3,055,215).
Regarding claim 7: Hirai discloses a transition section, but does not explicitly disclose the transition section tapers in a direction extending away from the motor shaft.
However, Ivie discloses a transition section (at numeral 57, Fig. 7) of a wind vane shaft tapers in a direction extending away from the motor shaft (bottom half of 57).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transition section of the shaft of Hirai to taper, as disclosed by Ivie, in order to allow for different configurations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN GUGGER/Primary Examiner, Art Unit 2832